Citation Nr: 0927333	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  08-19 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from March 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record does not show a complaint of bilateral 
hearing loss until more than 50 years after service, and no 
medical evidence of record links the Veteran's current 
hearing loss to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

The RO provided notice to the Veteran in a May 2007 letter, 
issued prior to the decision on appeal, regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran, and the types of 
evidence that will be obtained by VA.  The letter also 
provided the Veteran with notice of the information and 
evidence needed to establish a disability rating and an 
effective date for his claimed disability.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes post-
service treatment records and VA examination reports.  A 
request for the Veteran's service treatment records from the 
National Personnel Records Center (NPRC) resulted in a 
response that the Veteran's records were "fire-related" and 
in August 2007 the RO issued a memorandum of records 
unavailability.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Veteran was 
notified of the unavailability of his service treatment 
records in the October 2007 rating decision, and his response 
reflects his actual knowledge of such.  In this regard, he 
submitted a copy of the rating decision with handwritten 
comments and the portion of the rating addressing the 
unavailability of his records was circled.  Moreover, the May 
2007 VCAA letter advised the Veteran about the fire at NPRC 
and described alternate forms of evidence that could be 
submitted, including statements of people who knew of his 
disability in service, statements from service medical 
personnel, employment examinations, etc.  He was also 
provided with a NA Form 13055 to complete so that his 
treatment records could be obtained.  The Veteran responded 
to the letter that he had no other information or evidence to 
give to VA.  The Veteran's claim was last adjudicated in June 
2008.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Board finds that Veteran had 
actual knowledge of what would assist in substantiating his 
claim.  In this regard, he has been an active participant in 
the claims process be responding to notices and the decision, 
as well as providing argument in support of his claim.  Thus, 
he has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess at 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.  As will 
be shown below, the Veteran suffers from hearing loss 
disability within the meaning of section 3.385.

In May 2007 the Veteran filed the instant claim for bilateral 
hearing loss currently before the Board.  In response to the 
question as to the date his disability began, he stated that 
it started a "long time" ago.  With his claim the Veteran 
included a statement that his VA audiologist had suggested he 
apply for service connection.

As noted above, the RO attempted to obtain the Veteran's 
service treatment records from the NPRC; however, the NPRC 
responded that the Veteran's records were apparently 
destroyed in a fire at the NPRC in St. Louis, Missouri, in 
1973.  In August 2007 the RO issued a formal finding on the 
unavailability of service treatment records for the Veteran.  
The United States Court of Appeals for Veteran's Claims 
(Court) has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).

Post-service VA treatment records for the Veteran first 
reflect complaints of hearing loss in November 1999.  At that 
time the Veteran reported that his hearing had deteriorated 
during the past two years, and that he had not previously had 
a hearing test.  A May 2000 treatment entry noted the Veteran 
reporting noise exposure in service.  Further VA treatment 
records through April 2008 show that the Veteran has mild to 
profound sensorineural hearing loss, and has been prescribed 
hearing aids.

In April 2008 the Veteran was afforded a VA audiology 
examination.  The examiner noted that the Veteran served as a 
truck driver and gun loader without the use of hearing 
protection during WWII.  The Veteran denied occupational and 
recreational noise exposure after service, and denied a 
family history of hearing loss or ear disease.  The Veteran 
reported no history of tinnitus.  Puretone threshold 
audiometry testing showed normal to profound sensorineural 
hearing loss of the right ear and mild to profound 
sensorineural hearing loss of the left year.  The examiner 
was able to review the claims folder and noted that the 
Veteran's service treatment records were lost in the 1973 
fire.  The other audiometric test results available in the 
claims folder were from May 2000 and June 2005, and were 
reviewed.  The examiner was asked to provide his opinion on 
whether the Veteran's current bilateral hearing loss was due 
to his in-service exposure to noise.  The examiner noted that 
due to a lack of evidence and audiometric test results the 
relationship between hearing loss and military service was 
merely speculative.

Though the Veteran's service treatment records are not 
available, his DD Form 214 does show that the Veteran served 
as a truck driver in service and participated in several 
battles and campaigns (including Normandy, Northern France, 
Ardennes, Rhineland, and Central Europe).  Based on this 
evidence, the RO conceded military noise exposure.  However, 
the Veteran does not contend that he lost his hearing during 
a battle, nor does he contend that he was treated in service 
for hearing loss.  Rather, he has argued that because his 
exposure to noise is considered verified that he therefore 
should be service connected for his current hearing loss.  

Unfortunately service connection requires a nexus between an 
in-service event or injury and the current condition.  The 
evidence contained in the claims folder does not show hearing 
loss for over 50 years since his discharge from service.  
More importantly, there is no positive medical opinion of a 
nexus between military service and hearing loss.  The only 
medical opinion on this point indicates that it would be pure 
speculation to link his current hearing loss to service.  An 
award of VA benefits may not be based on resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102 (By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.); 
see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 
11 Vet. App. 124, 127 (1998).

Thus, the only evidence of a nexus between the Veteran's 
claimed disability and his military service is limited to the 
Veteran's own statements.  However, the clinical existence 
and etiology of hearing loss requires medical expertise to 
determine.  As the Veteran is a lay person, he is not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation in this case.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992); see also Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting 
general competence to testify as to symptoms but not to 
provide medical diagnosis).

In summary, as there is no competent evidence of hearing loss 
in service or for many years thereafter, and no competent 
medical opinion linking his current hearing loss with 
service, service connection is not warranted for bilateral 
hearing loss.

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


